DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Group I, Claims 1-15 and 20 in the reply filed on 23 September 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of step c., “fermenting at least the fermentable medium to form a fermented beverage” renders the claim indefinite because it is not clear how the not be part of the fermentation.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciba Geigy (GB 1 442 401).

Regarding claims 1, 3, 7, and 10-15, Ciba-Geigy disclose a process for the production of beer comprising the steps of: (a) obtaining crushed unmalted grain; (b) combing the crushed unmalted grain (i.e. source of vegetable protein) with water at a temperature of 45ºC and a pH of 5.65; (c) mashing the unmalted grain and water combination by adding α-amylase, glucamylase, β-glucanase and protease under elevated temperatures and reacting for a period of time to obtain wort; and (d) pitching the wort with yeast to ferment and obtain beer (page 4/L4-64, claims 1 and 2). 
Ciba-Geigy disclose the unmalted grain which can be used in the process includes barley, rice, rice grits, maize (i.e. corn), maize (i.e. corn) grits, corn flakes and other raw materials that comprises starch and protein (page 2/L56-59).  
Here, Ciba-Geigy disclose the unmalted grain comprises protein and starch (page 1/L15-16).  Ciba-Geigy disclose the proteases degrade the protein into fragments (i.e. enzymatically hydrolyzed vegetable protein-page 2/L21-30) and as a result of the action of the α-amylase, saccharification of the starch occurs (i.e. fermentable extract, page 2/L40-49).   Therefore, in step (c) a protein hydrolysate and a fermentation medium are obtained and combined at the same time.  
While Ciba-Geigy disclose obtaining the protein hydrolysate and a fermentation medium in the same step, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04).  It would have been obvious to the skilled artisan to have obtained and combined the protein hydrolysate and fermentation medium in the same step or separate steps, to ferment and obtain a fermented beverage, beer.

claim 2, Ciba-Geigy disclose all of the claim limitations as set forth above.  Ciba-Geigy does not disclose the inclusion of ammonium ions (page 4/L4-64/Example). 
Regarding claim 20, Ciba-Geigy disclose all of the claim limitations as set forth above.  Given Ciba-Geigy disclose a process of obtaining a fermented beverage, beer, identical to the method of claim 1, inherently the beer would exhibit the claimed foam stability.

Claims 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ciba Geigy (GB 1 442 401) as applied to claim 1, and further in view of Mannheim et al. (Enzyme-Modified Proteins from Corn Gluten Meal: Preparation and Functional Properties” – JAOCS, Vol. 69, no. 12, December 1992, pp. 1163-1169) as evidenced by Feedinamics (Corn gluten meal, https://feedtables.com/content/corn-gluten-meal, downloaded 22 February 2021).  
Regarding claims 4-6, 8 and 9, Ciba-Geigy disclose all of the claim limitations as set forth above.  While Ciba-Geigy disclose the use of corn, as an unmalted grain, in a crushed form (i.e. meal), the reference is silent with respect to corn gluten meal.
Mannheim et al. disclose corn gluten meal is a byproduct of the corn processing industry (p. 1163/Introduction).  Mannheim et al. corn gluten meal is the dehydrated protein stream resulting from starch separation in corn wet milling, containing a minimum of 60% total protein (p. 1163/Introduction).  Mannaheim et al. disclose, that to enhance the utilization of corn proteins in human food product, enzyme hydrolysis is applied to modify certain functional properties including solubility and foaming (Abstract, p. 1163/Introduction). 
Given Ciba-Geigy disclose a process wherein the protein in an unmalted grain, i.e. corn is enzymatically hydrolyzed and the starch is broken down into fermentable components, since 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796